United States Court of Appeals
                       For the First Circuit


No. 21-1165

                     UNITED STATES OF AMERICA,

                             Appellee,

                                 v.

                      DROEL JARED ENCARNACION,

                       Defendant, Appellant.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Allison D. Burroughs, U.S. District Judge]


                               Before

                  Lynch and Selya, Circuit Judges,
                   and McConnell,* District Judge.


     Murat Erkan, with whom Erkan & Associates was on brief, for
appellant.
     Karen L. Eisenstadt, Assistant United States Attorney, with
whom Nathaniel R. Mendell, Acting United States Attorney, was on
brief, for appellee.


                         February 18, 2022




    *   Of the District of Rhode Island, sitting by designation.
          SELYA, Circuit Judge.          Defendant-appellant Droel Jared

Encarnacion   challenges     his    convictions      for    certain   drug-

trafficking offenses.    In support, he questions the propriety of

the wiretap that led to his apprehension, the district court's

handling of the juror-selection process, and two of the court's

evidentiary rulings.    Concluding, as we do, that the defendant is

tilling barren soil, we affirm.

                                     I

          We begin by rehearsing the facts and travel of the case.

On August 2, 2018, Michael Patterson, a local police officer

delegated to work as part of a Drug Enforcement Administration

(DEA) task force, sought and received authorization from the

district court to intercept wire and electronic communications

associated with identified telephone numbers linked to suspected

drug-traffickers, including Robin Martinez Suazo (Suazo).             Suazo

was no stranger to the DEA:        he had come to its attention during

an earlier drug-trafficking probe.

          Before   seeking     this        wiretap   authorization,     the

government had conducted its investigation through the use of a

variety of techniques. It had come to believe that Suazo regularly

sought to import narcotics into Massachusetts.             It had, however,

made only limited progress in discovering the wider parameters of

his drug-trafficking activities and the structure of his network.




                                   - 2 -
          The wiretap on Suazo's telephone quickly bore fruit.1

On five separate dates in August and September of 2018, the DEA

intercepted calls between Suazo and a man subsequently identified

as the defendant.    During the first four calls, the pair discussed

prices, quantities, and varieties of narcotics, frequently using

guarded terms and references (e.g., "blue ones," "white"), but

sometimes being more explicit.     In one such call, Suazo sketched

a scenario in which a third party would purchase drugs in Utah (a

"border zone" where prices were low) and resell them for more money

in the Boston market.    That paradigm was echoed in the last of the

intercepted calls:    the defendant, who was in Salt Lake City, told

Suazo that he had rescheduled his flight because "the guy who was

going to give me the thing is going to give it to me today."     He

added that "I have the money on me to buy the thing and I even

have the suitcases and all my things here, to buy it, send it and

go straight to the airport."     In the course of that call, Suazo

reminded the defendant of the lucrative prices for which the drugs

could be resold in the Boston area.     Because prices were subject

to fluctuation, there was some urgency to the deal:      in Suazo's

words, "We have to put a couple pesos in our pocket, man, quickly."




     1 On the intercepted calls, Suazo and the defendant spoke in
Spanish.     Translations were procured, and English-language
transcripts were used at trial.


                                - 3 -
           A few hours after this call ended, the defendant boarded

a red-eye flight to Boston.       When he arrived early the next

morning, he rented a car and drove to a house at 645 Fellsway West

in Medford, Massachusetts.    He entered the house and — later that

morning — a Federal Express package was delivered.      On the same

day, the defendant drove to East Boston and picked up Suazo.   While

the two men were driving, DEA agents stopped their vehicle.     The

unopened Federal Express package was on the floor in the front

seat.    The shipping label indicated that it had been shipped by

"Droel Encarnacion" in Utah to "Elisida Figueroa" at the Fellsway

West address.2   When opened, the package was found to contain 427.3

grams (slightly less than a half kilo) of cocaine.    Suazo and the

defendant were arrested on the spot.

           On November 7, 2018, a federal grand jury sitting in the

District of Massachusetts returned an indictment that, as relevant

here, charged the defendant with conspiracy to possess cocaine

with intent to distribute, see 21 U.S.C. § 846, and possession of

cocaine with like intent, see id. § 841(a)(1).      During pretrial

proceedings, the defendant moved to suppress the fruits of the

wiretap.   The district court denied his motion and, in due season,

a three-day jury trial ensued. The jury found the defendant guilty




     2 Subsequent investigation revealed that Elisida Figueroa is
the defendant's mother.


                                - 4 -
on both of the charged counts, and the district court thereafter

sentenced him.     This timely appeal followed.

                                     II

            On appeal, the defendant advances four claims of error.

We deal with those claims sequentially.

                                     A

            The defendant argues that the wiretap should not have

been authorized and that, therefore, the district court erred in

denying   his   motion    to   suppress.    To   put     this    argument   in

perspective, some background is useful.

            Through the enactment of Title III of the Omnibus Crime

Control and Safe Streets Act of 1968 (Title III), 18 U.S.C.

§§ 2510-2522, "Congress authorized wiretapping as needed to allow

effective investigation of criminal activities while at the same

time    ensuring   meaningful    judicial   supervision     and     requiring

specific procedures to safeguard privacy rights."               United States

v. Gordon, 871 F.3d 35, 43 (1st Cir. 2017).             To that end, Title

III sets out specific showings that must be made to obtain judicial

authorization for a wiretap.        See 18 U.S.C. § 2518(3).

            At the outset, the government must adduce facts showing

probable cause to believe that a particular defendant is linked to

a particular crime.       See id. § 2518(3)(a).        It must then adduce

facts   sufficient   to   support   "probable    cause    for    belief   that

particular communications concerning that offense" are likely to


                                    - 5 -
be obtained through the desired wiretap.       Id. § 2518(3)(b).      Next,

the government must show that either the individual or the offense

is sufficiently connected to the means of communication that it

seeks to surveil.    See id. § 2518(3)(d).      Finally, the government

must make a showing of necessity, that is, a showing that "normal

investigative    procedures   have   been   tried    and   have   failed   or

reasonably appear to be unlikely to succeed if tried or to be too

dangerous."    Id. § 2518(3)(c).

           In this instance, the defendant premised his motion to

suppress on two theories.       He alleged, first, that the wiretap

application was insufficient because the facts supporting the

initial probable-cause showing were stale and unreliable.           Second,

he alleged that the wiretap application was insufficient because

the government had not made an adequate showing of necessity.

           The district court found neither theory persuasive, and

the defendant now reprises them on appeal.          Our standard of review

is familiar.    When reviewing a district court's denial of a motion

to suppress wiretap evidence, we assay its factual findings for

clear error and its legal conclusions de novo.             Gordon, 871 F.3d

at 43.   In conducting this tamisage, we must determine whether the

application was at least "minimally adequate" to support the

authorization of the wiretap.         Id. (quoting United States v.

Santana, 342 F.3d 60, 65 (1st Cir. 2003)).




                                 - 6 -
                                   1

            We start with the defendant's challenge to the adequacy

of   the   probable-cause    showing.     It   is   common   ground   that

information in an affidavit supporting a wiretap application must

be timely, not stale.       See, e.g., United States v. Schaefer, 87

F.3d 562, 568 (1st Cir. 1996).           Information is stale if, for

example, "it established probable cause at some point in the past

but does not support probable cause at the time of the warrant's

issuance."    United States v. McLellan, 792 F.3d 200, 210 (1st Cir.

2015).

            Just as different kinds of produce will retain their

freshness for varying periods, the timeliness of probable cause is

context-dependent and will vary         both   with the nature of the

information itself and with the nature of the suspected offense.

See United States v. Morales-Aldahondo, 524 F.3d 115, 119 (1st

Cir. 2008).    Thus, "[w]hen evaluating a claim of staleness, we do

not measure the timeliness of information simply by counting the

number of days that have elapsed."       Id.   "Instead, we must assess

the nature of the information, the nature and characteristics of

the suspected criminal activity, and the likely endurance of the

information."    Id.   Facts regarding an amorphous drug-trafficking

enterprise, in which large-scale transactions may take weeks or

months to mature, normally will have a longer shelf life.             See

Schaefer, 87 F.3d at 568 (observing that longer-running nature of


                                 - 7 -
drug-trafficking conspiracies makes it more likely that "a datum

from the seemingly distant past will be relevant to a current

investigation"); United States v. Nocella, 849 F.2d 33, 40 (1st

Cir. 1988) (noting that "drug trafficking, if unchecked, is apt to

persist over relatively long periods of time" so that the shelf

life of facts supporting probable cause may be longer). This shelf

life sometimes may be extended when the application describes an

ongoing pattern of conduct in the drug-trafficking arena, see

Nocella, 849 F.2d at 40, because the probable cause determination

will not hinge on discrete pieces of standalone evidence but,

rather, on the totality of the circumstances, see United States v.

Anzalone, 923 F.3d 1, 5 (1st Cir. 2019) (citing District of

Columbia v. Wesby, 138 S. Ct. 577, 588 (2018)).

          In this case, the information supporting probable cause

in the wiretap application included the following:

            •   Early in 2017, an alias ("Jevito") used by Suazo

                was mentioned on intercepted calls during a six-

                month wiretap of an international drug-trafficking

                organization   regarding   shipments   of   drugs   from

                Mexico to the United States; and a telephone number

                used by Suazo was identified as participating in

                multiple coded conversations about importing drugs

                from Mexico into the United States.




                                - 8 -
            •   On August 8, 2016, a source of information (SOI-1)

                identified "Jevito" as a high-level cocaine dealer

                in Massachusetts.3          SOI-1 indicated that "Jevito"

                was his/her supplier for bulk cocaine and provided

                a telephone number that was later identified as

                having once belonged to Suazo.

            •   On     December    27,      2017,     a    second      source    of

                information       (SOI-2)    identified        "Jevito"    as    an

                individual living in Chelsea, Massachusetts, who

                had    once    supplied      him/her      with   200    grams    of

                fentanyl.      SOI-2 gave law enforcement a photograph

                of Suazo, identifying him as the man he/she knew as

                "Jevito" and confirmed that the target telephone

                number belonged to "Jevito."

            •   In March of 2018, another source of information

                (SOI-4) confirmed that "Jevito" lived in Chelsea,

                identified as "Jevito's" several telephone numbers

                used    by    Suazo,   and    (when       describing    "Jevito")

                accurately described Suazo's physical appearance.

                SOI-4 also      vouchsafed      that "Jevito" could move

                substantial         quantities            of     cocaine        and

                heroin/fentanyl in the Boston area.


     3Our numerical references to informants (e.g., "SOI-1") track
those employed by the district court.


                                   - 9 -
•   In April of 2018, SOI-4 introduced "Jevito" to

    another target of the investigation and brokered a

    sale of a kilogram of fentanyl between the two.

    "Jevito"   and     the    second     target   conducted   the

    transaction in Chelsea on May 1, 2018, and "Jevito"

    agreed to pay $50,000 for the drugs within the next

    fifteen    days.         Telephone    records     and   visual

    surveillance corroborated SOI-4's narrative of the

    transaction, and         agents    proceeded to    recover a

    kilogram of fentanyl.

•   On July 17, 2018, another source of information

    (SOI-3) identified "Jevito" as a leader in a drug-

    trafficking organization based in Chelsea, which

    was selling ten to fifteen kilograms of cocaine,

    heroin, and fentanyl biweekly.           Although SOI-3 had

    not spoken to "Jevito" for roughly seven months,

    SOI-3 had known "Jevito" for most of his/her life

    and "Jevito" (he/she said) had been dealing drugs

    for approximately twenty years.

•   In the same time frame, SOI-3 identified a Chelsea

    address associated with "Jevito," which cell phone

    data later confirmed was an address where Suazo had

    been.




                       - 10 -
               •   Telephone records and pen register data reviewed by

                   government agents prior to the wiretap application

                   showed that the telephone number believed to be

                   associated with Suazo had been used to contact

                   several suspected drug dealers over a substantial

                   period (up to July 20, 2018).

           To be sure, the bits and pieces of information garnered

by the government do not comprise a seamless narrative.                Moreover,

the defendant notes a number of small inconsistencies in the

government's proffer.       But seamless narratives are not the stuff

of wiretap applications, and to hold that these relatively small

inconsistencies undermine the district court's probable cause

determination would require us to overlook the forest for the

trees.    Taken in the aggregate, the information contained in the

wiretap   application     told    a   convincing   tale    of   ongoing   drug-

trafficking activity with Suazo front and center.                The whole is

sometimes greater than the sum of the parts and — viewed with an

eye towards the ongoing conspiracy — the information was not stale.

It   clearly   established       Suazo's   long-term      engagement    in   the

wholesale drug trade in and around Boston — an engagement that

persisted up until the weeks immediately preceding the wiretap

application.       The facts adduced by the government were timely and

more than "minimally adequate," Gordon, 871 F.3d at 43, to support

probable cause for belief both that Suazo was continuing to engage


                                      - 11 -
in the drug trade and that electronic monitoring would advance the

investigation of his nefarious activities.

                                         2

           This brings us to the defendant's contention that the

government failed to establish necessity for the wiretap.                            We

approach   this    contention    mindful          that    "wiretapping     is   to   be

distinctly the exception — not the rule."                         United States v.

Hoffman, 832 F.2d 1299, 1307 (1st Cir. 1987).

           Title III's necessity requirement is designed to ensure

that the government makes a good-faith effort to exhaust other,

less intrusive investigative means before seeking to employ a

wiretap.      See Gordon, 871 F.3d at 45.                The government, though,

must not be held to an unrealistic standard:                     its explanation of

investigative avenues taken and those left unexplored "must be

viewed through the lens of what is pragmatic and achievable in the

real world."      Id.; see United States v. Uribe, 890 F.2d 554, 556

(1st   Cir.    1989)   (noting     need       for        "practical,      commonsense

approach").     When all is said and done, an adequate showing of

necessity "should demonstrate that the government has made a

reasonable,     good   faith    effort       to    run     the    gamut   of    normal

investigative procedures before resorting to means so intrusive as

electronic interception of phone calls."                  Gordon, 871 F.3d at 46

(quoting United States v. Martinez, 452 F.3d 1, 4 (1st Cir. 2006)).




                                   - 12 -
           To carry this burden, the government is "not required

to show that other investigatory methods have been completely

unsuccessful."     United States v. Rivera-Rosario, 300 F.3d 1, 19

(1st Cir. 2002).    By the same token, the government need not either

"run outlandish risks or [] exhaust every conceivable alternative

before resorting to electronic surveillance."               Id.; see Santana,

342 F.3d at 65.     Given these parameters, it is readily apparent

that the necessity analysis demands a "context-specific" focus.

Gordon, 871 F.3d at 46.

          This context-specific focus is especially apt where, as

here, an investigation centers on a sprawling drug-trafficking

network. We have noted before that "drug trafficking is inherently

difficult to detect and presents formidable problems in pinning

down the participants and defining their roles."                United States v.

Santana-Dones, 920 F.3d 70, 76 (1st Cir. 2019) (quoting United

States v. David, 940 F.2d 722, 728 (1st Cir. 1991)).                As a result,

"investigative     personnel   must       be   accorded    some     latitude   in

choosing their approaches."         Id.

          Moving     from   general        principles      to      the   specific

circumstances of this case, the defendant first suggests that the

government's     investigative       goals      were      overly     broad     and

impermissibly    vague.4       At    first     blush,     the    goals   of    the


     4  The government's wiretap application stated that the
overarching goal of the investigation was "establishing the full


                                    - 13 -
investigation appear to be in step with investigative goals that

we have approved in the past.        See, e.g., Santana-Dones, 920 F.3d

at   78   (approving     goals   including   "discovering   the   sources,

delivery means, storage locations, and distribution methods for

the narcotics; locating resources used to finance the trafficking;

and determining how the conspiracy invested and laundered their

drug proceeds"); United States v. Villarman-Oviedo, 325 F.3d 1, 10

(1st      Cir.   2003)    (approving     wiretap   authorization      when

investigative goals involved "uncovering the full scope of the

potential crimes under investigation, as well as the identities of

those responsible for the unlawful manufacture, possession, sale

and distribution of narcotics in Puerto Rico" and "obtaining

evidence of the totality of offenses in which the targets of the

investigation were involved").         The district court did not speak

to this point, and we need not address it here:             in the court

below, the defendant suggested that the goals of the investigation

were too broad and too vague only in a footnote in his memorandum




scope and nature of the criminal activities of [Suazo and the other
targets] and others yet unknown and their criminal associates."
The government then gave content and texture to this general goal
by enumerating a series of more specific ones, including
identifying suppliers; identifying redistributors and other
downstream associates; identifying individuals who were assisting
the targets in collecting and laundering drug proceeds;
identifying locations used in furtherance of the targets' drug-
trafficking activities; determining sources of illicit financing
and the disposition of drug-trafficking proceeds; and illuminating
drug-trafficking methods.


                                   - 14 -
in    support   of       his    motion    to     suppress.        Given   this     glancing

reference, unaccompanied by any developed argumentation, we deem

this claim waived.             See Teamsters Union, Local No. 59 v. Superline

Transp. Co., 953 F.2d 17, 21 (1st Cir. 1992) ("If any principle is

settled in this circuit, it is that, absent the most extraordinary

circumstances, legal theories not raised squarely in the lower

court cannot be broached for the first time on appeal.").

            The defendant's next line of argument is that a wiretap

was not necessary because, after the May 1 transaction, the

government      "had      already        achieved    one     of    the    goals    of     the

investigation        —    identifying       an    individual      supplying       drugs    to

Suazo."    This argument takes too myopic a view of the necessity

requirement.             Although    the       government     may    have    had    enough

information to indict and convict Suazo and one of his suppliers

after it learned of the May 1 transaction, the government had ample

reason to believe that there were more foxes in the henhouse.                             The

government is not required to abjure wiretapping and terminate an

investigation once it has satisfied a limited subset of its

investigative goals. See Santana-Dones, 920 F.3d at 77 (explaining

that the necessity inquiry "does not hinge on whether it already

has    garnered      enough      goods     to     pursue    criminal      prosecution").

Indeed, the defendant concedes that there is "no obligation to

arrest an individual as soon as probable cause to arrest ripens."




                                           - 15 -
            Here,   moreover,    the   government   explained    that    the

supplier in the May 1 transaction, which had been brokered by SOI-

4, was not one of Suazo's regular suppliers.            Consequently, the

transaction shed little light either on Suazo's overall operations

or on his working network of drug suppliers.            Arresting Suazo at

that juncture would likely have driven his associates underground.

So viewed, we think that the government sufficiently explained why

its investigation should not have been concluded following the May

1 transaction.

            Relatedly, the defendant argues that the government was

required to try a laundry list of less intrusive investigative

methods before seeking a wiretap.          As to each of these proposed

methods,    the     government   offered     specific     and   reasonable

explanations why that method (alone or in combination with others)

would have been unproductive, too dangerous, or insufficient to

achieve its investigative goals.5          What is more, the government

made a cogent showing that less intrusive investigative techniques

—   such   as   direct   surveillance   by   law    enforcement,   use    of




     5 An example may be helpful. The defendant complains that
investigators "did not even attempt to use surveillance cameras"
or execute search warrants. The government, however, plausibly
explained — in its wiretap application — why surveillance cameras
would have been of limited utility in gathering information about
the operation of the conspiracy. So, too, it paused and explained
that executing search warrants for locations associated with Suazo
would have been "premature" and likely to alert other members of
the conspiracy to the ongoing investigation.


                                  - 16 -
confidential informants, interviews with cooperating defendants in

other cases, and review of phone and text records retrieved from

providers — had taken the investigation about as far as it could

go.

          In sum, the wiretap application contained reasonable

investigative goals, and the government plausibly explained why

traditional means of investigation, including those it had already

attempted, were insufficient to achieve the stated goals of the

investigation.   On this record, the district court's finding that

the government's showing of necessity was adequate easily passes

muster.

                                 B

          The defendant's next claim of error implicates the jury-

selection process.   He asserts that the district court abused its

discretion in striking for cause a juror who stated during voir

dire that she was a proponent of "defunding the police."       The

government defends the district court's ruling and argues, in any

event, that the defendant suffered no prejudice. See, e.g., United

States v. Brooks, 175 F.3d 605, 606 (8th Cir. 1999) ("Even if the

district court abused its discretion in striking [two prospective

jurors] for cause, [the defendants] would not be entitled to a

reversal of their convictions because they failed to show the

jurors who tried their case were biased against them.").




                              - 17 -
           We    review   a   district    court's   decision     to   strike   a

potential juror for abuse of discretion. United States v. Sampson,

486 F.3d 13, 39 (1st Cir. 2007).          Because the district court has

the benefit of observing and interacting with potential jurors, we

cede substantial deference to that court in assessing potential

juror bias.      See United States v. Gonzalez-Soberal, 109 F.3d 64,

69 (1st Cir. 1997).       "There are few aspects of a jury trial where

we would be less inclined to disturb a trial judge's exercise of

discretion, absent clear abuse, than in ruling on challenges for

cause in the empanelling of a jury."          United States v. McCarthy,

961 F.2d 972, 976 (1st Cir. 1992).

           The very "purpose of a jury is to guard against the

exercise of arbitrary power."       Taylor v. Louisiana, 419 U.S. 522,

530 (1975).      That purpose is best served when the jury reflects a

representative      cross-section    of     the     community,    free    from

preconceived viewpoints.       See id.    It follows that fairness is the

sine qua non for jury service:            the jury must be "capable and

willing to decide the case solely on the evidence before it."

McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 554 (1984)

(quoting Smith v. Phillips, 455 U.S. 209, 217 (1982)).                The voir

dire process helps to control for this concern "by exposing

possible biases, both known and unknown, on the part of potential

jurors."   Id.    "Demonstrated bias in the responses to questions on

voir dire may result in a juror being excused for cause."                Id.


                                   - 18 -
           The   defendant   contends   that   the   district   court

improperly struck a juror for cause due to the juror's political

belief about "defunding the police."    In the defendant's view, the

juror's comment reflected merely a principled skepticism about

police testimony — not bias.    This contention, though, reads the

record through rose-colored glasses.

           The critical voir dire exchange took place after the

juror had expressed her sentiments about "defunding the police":

           THE COURT: I need to push you a little bit
           more on the answer, whether or not you have
           reservations about your ability to listen
           fairly to law enforcement testimony or you're
           confident you just can listen to it fairly and
           can make an independent evaluation based on
           that testimony.
           THE JUROR:      I guess I do have slight
           reservations. I can't say for sure. Sorry.

Following this response, the court ruled that because the juror

"had expressed a reservation about her ability to be fair," it

would be necessary to excuse her for cause.

           When a juror cannot assure the court and the parties

that she will be fair, that juror should not be allowed to serve.

Here, the juror in question expressed doubt about her ability to

be fair.    See, e.g., McDonough Power Equip., 464 U.S. at 554;

Sampson v. United States, 724 F.3d 150, 165 (1st Cir. 2013).       It

was, therefore, comfortably within the encincture of the district

court's discretion to strike the juror for cause.




                               - 19 -
             Contrary to the defendant's importunings, the fact that

the juror described her reservations as "slight" does not change

the calculus in any material way.        Fairness is so central to the

jury system that a juror's sincerely expressed doubts about her

ability to be fair, even if slight, must be taken seriously.

Except, perhaps, in the most extraordinary circumstances — not

present here — doubts about fairness will always tilt in favor of

disqualification.

             In an effort to blunt the force of this reasoning, the

defendant suggests that the district court should have drilled

down more deeply.       He also suggests that the court was more

searching when questioning other members of the venire.        Even if

such considerations are relevant to the question of whether the

court abused its discretion in removing for cause a juror who had

expressed reservations about her ability to be fair (a matter on

which we take no view), they are of no help to the defendant in

this case.    The court's questioning of the juror was sufficient to

raise a legitimate fairness concern,6 and the record lends no


     6 The district court's explanation, given in connection with
defense counsel's objection to the removal of the juror for cause,
is informative:
             There are plenty of jurors that expressed
             various reservations about the legal system,
             their views about people that use drugs, their
             views about drug dealers. And any of those
             people, if they said they could be fair, they
             were kept on the jury irrespective of what
             those views were.      [This juror, though,]


                                - 20 -
credible support to the intimation that the district court applied

some unique standard to the juror in question.        Our review of the

jury-empanelment   transcript   confirms     that   the   court   treated

prospective jurors even-handedly in all relevant respects.

          That ends this aspect of the matter.       There is simply no

principled way — on this record — to hold that the district court

abused its wide discretion in removing the juror for cause.7           We

therefore reject the defendant's second claim of error.

                                  C

          The defendant's third claim is a claim of evidentiary

error:   he submits that the district court abused its discretion

in admitting expert testimony from a DEA group supervisor, Mark

Tully.   Although Agent Tully had not himself participated in the

investigation, the government introduced his testimony concerning

the meaning of coded language used in recorded calls between Suazo

and the defendant.

          Prior to trial, the defendant moved in limine to block

Agent Tully from giving testimony.       The district court denied his

motion, ruling that it would admit the testimony as long as the

government laid a proper foundation.        At trial, that foundation



          expressed reservations about her ability to be
          fair.
     7 Because we find no error, we need not consider the
government's back-up argument that the striking of the juror caused
the defendant no prejudice.


                                - 21 -
was laid.       And when the government presented Agent Tully as an

expert, the defendant's counsel stated that he had "no objection."

              In this venue, the defendant suggests that the district

court    gave    unconditional            approval      to    Agent    Tully's   expert

testimony and, thus, he did not need to object at trial.                          We do

not agree.      Taken in context, we think that the district court's

order was conditional thus requiring the defendant to raise any

specific    objections      that         he    might   have   during    Agent    Tully's

testimony.      Even so, the defendant did not object to Agent Tully's

qualification as an expert during his testimony.

              Ordinarily,      a    defendant          must   object    to   particular

evidence at trial in order to preserve his appellate rights.                          See,

e.g., United States v. Noah, 130 F.3d 490, 496 (1st Cir. 1997).

But when a defendant raises such an objection before trial by a

motion   in     limine   and       the    district      court's   rejection      of   the

defendant's position is unconditional, the defendant's objection

may be deemed preserved even if not raised again at trial.                             See

United States v. Grullon, 996 F.3d 21, 30 (1st Cir. 2021); United

States v. Almeida, 748 F.3d 41, 50 (1st Cir. 2014).                      Here, however

— as we have explained — the ruling was conditional, and no

contemporaneous objection was interposed during                         Agent Tully's

testimony.      It follows that the arguments made by the defendant on

appeal with respect to Agent Tully's testimony engender only plain

error review.       See Almeida, 748 F.3d at 50.                  "Review for plain


                                              - 22 -
error entails four showings:         (1) that an error occurred (2) which

was   clear    or   obvious   and    which    not    only   (3)   affected   the

defendant's substantial rights, but also (4) seriously impaired

the     fairness,    integrity,     or    public     reputation   of   judicial

proceedings."       United States v. Duarte, 246 F.3d 56, 60 (1st Cir.

2001).

              With this preface, we turn to the defendant's claim of

error.    It rests on two grounds.          First, he says that Agent Tully

should not have been allowed to testify as an expert because his

methodology was unreliable.              Second, he says that Agent Tully

should not have been allowed to testify as an expert because the

communications that he purposed to interpret consisted of "plain,

uncoded language" and, thus, expert testimony was unnecessary.

Neither ground withstands scrutiny.

              As a starting point, we note that the defendant does not

challenge Agent Tully's qualifications as an expert, his knowledge

of the arcane world of drug distribution, or his wide experience

in drug-trafficking investigations.                 Nor does he gainsay our

repeated approval of the use of expert testimony, given by veterans

of narcotics investigations, to explain the meaning of "coded"

language in drug-related communications.             See, e.g., United States

v. Henry, 848 F.3d 1, 12 (1st Cir. 2017); United States v.

Santiago, 566 F.3d 65, 69 (1st Cir. 2009); Hoffman, 832 F.2d at

1310.     Such testimony is often helpful because in "a rough-and-


                                     - 23 -
ready field" such as drug distribution, "experience is likely the

best teacher."       Hoffman, 832 F.2d at 1310 (approving expert

qualification of veteran DEA officer on drug-trafficking codes and

jargon).

           The defendant   nonetheless      argues that   Agent Tully's

methodology was flawed.    That methodology was unreliable, he says,

because it was "self-validating":        as he envisions it, Agent Tully

reverse-engineered his testimony to fit the facts revealed at

subsequent stages of the conspiracy.            Stripped of rhetorical

flourishes, this argument is composed of little more than smoke

and mirrors.   We explain briefly.

           When interpreting recorded conversations, Agent Tully

frequently would be able to narrow coded language to a range of

possible meanings.    He would then determine the precise meaning of

the coded language based, in part, on what drugs had later been

seized.    That was not reverse-engineering but, rather, a common

sense way of isolating the precise meaning of a coded term.

           Agent   Tully   gave    the     district   court   a   helpful

illustration of how his methodology worked.           He referred to an

earlier investigation in which suspected co-conspirators discussed

"palomas" and "palomitas," each consisting of "four white doves."

Only after the contraband (four-ounce packages of cocaine) had

been seized could the precise meaning of "paloma" and "white dove"

be ascertained.


                                  - 24 -
            The case at hand, Agent Tully indicated, was analogous.

Kilos of "white stuff," mentioned in the recorded calls, might

refer either to cocaine or fentanyl (both drugs in which Suazo

allegedly trafficked).      Without further information — such as was

provided by an actual seizure — Agent Tully could not pinpoint

which drug was being discussed.         When cocaine was seized, the

meaning became evident.

            Viewed against this backdrop, the defendant's objection

crumples.    Context often informs interpretive judgments, and there

is nothing problematic about an expert's methodology aligning with

common sense.     Mindful of the wide variety of matters on which

expert testimony may be useful, Federal Rule of Evidence 702

demands that the inquiry into an expert's methodology must be

tailored to fit the circumstances of each particular case.              See

Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 594 (1993)

("The inquiry envisioned by Rule 702 is, we emphasize, a flexible

one.").     Especially outside of scientific fields, factors bearing

on the reliability of an expert's methodology will vary. See Kumho

Tire Co. v. Carmichael, 526 U.S. 137, 150 (1999) (noting that

because there are "many different kinds of experts, and many

different    kinds   of   expertise,"   the   factors   relevant   to   the

reliability inquiry will vary).         The methodology used by Agent

Tully was not beyond the pale.     In point of fact, that methodology




                                 - 25 -
is strikingly similar to methodologies that we have deemed reliable

in other cases.         See, e.g., Henry, 848 F.3d at 12.

             In a variation on this theme, the defendant argues that

the subject matter of Agent Tully's testimony was such that it did

not allow for any expert testimony at all.                    As was true of his

"methodology" argument, this dog will not hunt.

             We agree, of course, that a party should not be allowed

to confer the imprimatur of expertise upon interpretations of

evidence that jurors need no assistance in understanding.                            See

United   States      v.   Valdivia,   680    F.3d     33,   51    (1st     Cir.   2012)

(explaining that when "expert testimony on a subject is 'well

within the bounds of a jury's ordinary experience,' the risk of

unfair prejudice outweighing probative value is not improbable"

(quoting United States v. Montas, 41 F.3d 775, 784 (1st Cir.

1994))).     In this case, though, it was neither clear nor obvious

error for the district court to conclude that the decisional scales

tipped in favor of allowing expert testimony.

             To begin, it was neither clear nor obvious error for the

district court to find that expert testimony would be helpful to

the   jury   in   understanding       the    jargon    used      by   Suazo    and   his

confederates. For instance, when Suazo and the defendant discussed

"blue    ones"    and     "yellow   ones,"    the     Agent's     expert      testimony

rendered those terms intelligible as, respectively, 30-milligram

Percocet     pills      and   10-milligram    Percocet      pills.       His      expert


                                      - 26 -
knowledge as to the color and strength of pills peddled by drug

dealers in the New England market was helpful to the jury in

understanding the recorded conversations.

            We think, as well, that Agent Tully's expertise was

helpful to the jury in explaining the nature of the transactions

to which the coded terms related.           See Henry, 848 F.3d at 12

(upholding    officer's   expert    testimony   not     directly    related

"obscure    jargon"   admissible    because   officer    "drew     upon   his

expertise in explaining the relevance of the communications in the

drug trade"); United States v. Monell, 801 F.3d 34, 45 (1st Cir.

2015)   (permitting    expert   testimony     related    to   drug-dealer

methods).    For example, Agent Tully was able to assist the jury in

understanding the economics behind an intercepted discussion of

the relative advantages of "pure" cocaine versus "cut" cocaine.

Because a pure product can be cut without degrading its potency

below marketable quality, more profit can be reaped from increasing

marketable volume through the use of adulterants.          In contrast, a

"cut" product yields profit mainly through price arbitrage between

locations — "getting it here and selling it."            And, relatedly,

Agent Tully was able to explain how discussions of price tied into

these distinctions.

            Last — but surely not least — the district court took

appropriate steps to guard against any unfair prejudice.            For one

thing, it gave considerable latitude to the defendant in cross-


                                   - 27 -
examining Agent Tully about alternate meanings of various terms.

For another thing, it was careful to instruct the jury to weigh

the evidence independently.8          These safeguards were sufficient —

in the circumstances at hand — to mitigate any risk of unfair

prejudice.     See Henry, 848 F.3d at 12; Rosado-Pérez, 605 F.3d at

56.

             Nothing more need be said about Agent Tully's testimony.

We conclude that there was no plain error in the district court's

challenged rulings concerning this testimony.              Accordingly, we

reject the defendant's third claim of error.

                                       D

             This leaves the defendant's claim that the district

court erred in permitting the government to introduce evidence of

four intercepted calls between Suazo and the defendant.              In those

calls, the two men discussed, among other things, potential drug

transactions     apart   from   the    one   that   led   directly    to   the

defendant's arrest.




      8Pertinently, the district court instructed the jury that it
was free to "accept or reject [the expert's] testimony in whole or
in part." The court also instructed the jury that "[i]n weighing
the testimony, [it] should consider the factors that generally
bear upon the credibility of a witness as well as the expert
witness's education and experience, the soundness of the reasons
given for the opinion and all other evidence in the case."
Finally, the court directed that the jury alone should "decide how
much of the expert witness's testimony to believe, and how much
weight it should be given."


                                  - 28 -
              The question is one of timing.           The indictment charged

a compressed conspiracy beginning on September 17, 2018 and ending

on September 18 of the same year.                The four challenged calls

occurred on earlier dates (August 12, August 20, August 29,

September 11).       During pretrial proceedings, the defendant moved

in limine to exclude evidence of these calls, contending that

because they took place before the opening date of the charged

conspiracy and some involved different drugs, they were "prior bad

acts" evidence, likely to confuse the jury and                     cause unfair

prejudice.     See Fed. R. Evid. 404(b); see also Fed. R. Evid. 403.

              The   district    court   denied    the    defendant's     motion,

holding that the four challenged calls did not reflect "separate

acts, but rather acts intrinsic to the charged conspiracy" and,

thus, were admissible without regard to Rule 404(b).                     In the

court's view, the conversations — which dealt with the "planning

other similar narcotics transactions" — furnished "evidence of how

the [d]efendant and his co-conspirator entered into an overarching

conspiracy" and were admissible to "show the course of dealings

between   co-conspirators."           The   district     court   held,   in   the

alternative, that even if the four calls were considered "prior

bad   acts"    evidence      within   the   ambit   of    Rule   404(b),      they

nonetheless     could   be     admissible   to   "explain    the    background,

formation, and development of the illegal relationship." (quoting

United States v. Green, 698 F.3d 48, 55 (1st Cir. 2012)).                     The


                                      - 29 -
court added that the probative value of the evidence was not

substantially      outweighed     by     any   cognizable    danger     of    unfair

prejudice.

            The defendant renewed this objection at trial, but the

district court held firm.              The evidence was admitted, and the

defendant presses his claim of error on appeal.                 Our review is for

abuse of discretion.          See United States v. Simon, 12 F.4th 1, 40-

42 (1st Cir. 2021) (Rule 403); United States v. Robles-Alvarez,

874 F.3d 46, 50 (1st Cir. 2017) (Rule 404(b)).

            Under      Rule   404(b),     evidence     of   other     acts   is   not

admissible to prove a defendant's character or propensity, but

such evidence may be admitted if it has "special relevance."

Henry, 848 F.3d at 8.          Evidence may have special relevance if it

is   offered      to    show,     say,     "motive,     opportunity,         intent,

preparation, plan, knowledge, identity, absence of mistake, or

lack of accident."        Fed. R. Evid. 404(b)(2).            Even if specially

relevant, though, such evidence is inadmissible if its probative

value is substantially outweighed by its unfairly prejudicial

effect.    See Fed. R. Evid. 403.         And when evidence is intrinsic to

elements    of    a    charged   offense,       Rule   404(b)    is    simply     not

implicated.      See, e.g., Robles-Alvarez, 874 F.3d at 50; Villarman-

Oviedo, 325 F.3d at 11.

            Here, the district court, in effect, used a belt and

suspenders.      The court prudently made alternative holdings.                    It


                                       - 30 -
held that the challenged calls were intrinsic to the conspiracy

and that — even if they were not — they were admissible under Rule

404(b).     The defendant contests both rationales.

            To begin, the defendant contends that the calls were not

intrinsic    to   the   charged    conspiracy    because   they    transpired

several weeks before the conspiracy's opening date.                 Moreover,

certain of the calls focused on drugs and transactions other than

the ones involved in the charged conspiracy.           This contention is

not without some bite, and we think it arguable that some of the

calls were not intrinsic to the charged conspiracy.               But we need

not decide this question:           rather, we assume, albeit without

deciding, that the four earlier calls were not intrinsic to the

charged conspiracy and that, therefore, Rule 404(b) applies.

            Even on this defendant-friendly assumption, it was not

an abuse of discretion to admit the four recorded conversations

into evidence.     In our judgment, the district court did not abuse

its discretion in determining that all the calls had special

relevance because they were harbingers of what was to come:              they

were probative of the development of the charged conspiracy and of

the nature of the working relationship between Suazo and the

defendant.    See United States v. Green, 698 F.3d 48, 55 (1st Cir.

2012) (holding that "in a conspiracy case, 'evidence of other bad

acts . . . can be admitted to explain the background, formation,

and   development       of   the   illegal      relationship,     and,   more


                                    - 31 -
specifically, to help the jury understand the basis for the co-

conspirators'     relationship    of   mutual     trust'"   (alteration   in

original) (quoting United States v. Escobar-de Jesús, 187 F.3d

148, 169 (1st Cir. 1999))).

              The defendant demurs, insisting that even if the calls

had special relevance, their admission created an intolerable risk

of unfair prejudice.        Admitting them, he muses, likely lured the

jury into convicting him based on general speculation that he was

a drug dealer.

              The district court rejected this plaint, and so do we.

Particularly in light of the revelatory nature of the calls and

the   other    compelling   evidence   of   the   defendant's   guilt,    the

district court did not abuse its discretion in determining that

the probative value of the calls was not substantially outweighed

by any unfairly prejudicial effect.          See Green, 698 F.3d at 56;

Escobar-de Jesús, 187 F.3d at 169-70; see also Fed. R. Evid. 403.

We have made it luminously clear that "[o]nly rarely — and in

extraordinarily compelling circumstances — will we, from the vista

of a cold appellate record, reverse a district court's on-the-spot

judgment concerning the relative weighing of probative value and

unfair effect."      United States v. Mehanna, 735 F.3d 32, 59 (1st

Cir. 2013) (quoting Freeman v. Package Mach. Co., 865 F.2d 1331,

1340 (1st Cir. 1988)).       This is a far cry from that rare case.




                                  - 32 -
                                 III

            We need go no further. For the reasons elucidated above,

the judgment of the district court is



Affirmed.




                               - 33 -